Title: To Thomas Jefferson from Henry Dearborn, 9 August 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Washington August, 9th, 1807
                        
                        The enclosed communications received by the last evenings mail, present a general view of Indian affairs on
                            our Northwestern borders.—there appears to be but one question of any importance that requires a decision, towit, what
                            measures, if any, ought to be pursued in relation to the profits.—they undoubtedly are under foreign influence, & the
                            one who resides with in the actual jurisdiction of the State of Ohio, might, if considered as expedient, be placed in the
                            hands of the civil authority, but if those Chiefs who appear to be intended as victems, could be induced to take effectual measures for their own safety, it would be the most desirable mode of geting rid of such
                            troublesom fellows.
                        I have received no information from Norfolk since you left this place, I wrote to Mr. Newton and requested
                            him to be good enough to inform me from time to time of any occurrences that might be worth notice.—Mr. Foster has received a letter for Mr. Erskine from Adml. Berkley, by the
                            Columbine, lately arrived in Hampton roads from Halifax, he informs me that the letter is of an old date, and contains no
                            interesting information.
                        If in the course of five or six days, no circumstance occurs, indicative of further hostilities on the part
                            of the British squadron, it would be agreable to me, to make a short trip to the North, where, in addition to a desire to
                            see my Children, I have some pecuniary concerns that require my attention.—I have nearly compleeted the arrangements
                            contemplated, as immediately expedient, and in point of expence have ventured as far, and perhaps, further, than may be
                            justifiable. 
                  with sentiments of the most respectfull esteem, I am Sir Your Obedt. Huml. Sevt.
                        
                            H. Dearborn
                            
                        
                    